﻿80.	 Mr. President, it gives me pleasure to begin by offering you sincerest and heartfelt congratulations on your election to preside over this session of the General Assembly, which is of great importance in the history of the United Nations. There is no doubt that your election is an expression of unanimous appreciation of your outstanding efficiency and experience. It is at the same time a tribute to your friendly country and its great leader, President Tito, whose struggle and achievements represent a brilliant chapter in the history of human endeavour.
81.	I should also like to commend the tremendous efforts exerted by the Secretary-General, Mr. Kurt Waldheim, and his concern for advancing the credibility of the Organization, seeking to ensure an active and effective role for it in the service of the cause of peace, progress and the positive co-operation of peoples. As the Secretary-General stated in his report on the work of the Organization:  It is dangerous if the Organization becomes complacent, set in its ways, unresponsive to new ideas or irrelevant to contemporary issues.
82.	It is with happiness and pride that I welcome the Republic of Djibouti and the Socialist Republic of Viet Nam as Members of the United Nations family, a membership which crowns the struggle of those two friendly peoples for their national independence and self-determination. No one doubts that these two countries will contribute actively and positively to the enhancement of the Organization's role and to the fulfilment of its mission.
83.	The independence of those two peoples is a clear indication and a reminder to us all here of the inevitability of the triumph of the will of peoples still struggling for the right to self-determination and to eliminate subjugation and domination. I should like to mention specifically here the Arab people of Palestine and the brotherly African peoples in Namibia, Zimbabwe and South Africa.
84.	Our meeting here at this time gives each of us an opportunity to present the broad lines of his country's foreign policy and the role of his country on the international scene as it sees it, as well as its views on the vital
questions affecting world security, peace and prosperity, whether those questions be political, relating to the balance between countries; or economic, relating to the life and future of peoples; or social, relating to the dignity of the individual and group, and to ways of preserving this dignity in a sound and healthy environment and an atmosphere favourable for development in the interests of this generation and for ensuring a happier future for the coming generations.
85.	The General Assembly is probably aware that Egypt voluntarily shoulders a great responsibility. It is a responsibility which stems from its unique strategic position as a link between the continents, a bastion of peace in a region which has been and still is exposed to plots and conspiracies, and a torch of civilization in the heart of the Arab world and in the northern part of the great African continent. This prompts Egypt to defend Arab and African interests against any aggression against the Arab, African or non-aligned peoples, to whom we are bound by unity of principles, policy and interests as well as by u common view of the role of the peoples of the third world at present.
86.	All this requires considerable sacrifices on the part of the Egyptian people, who make them willingly. With their historical awareness from time immemorial, the Egyptian people have come to realize the unity of the human struggle against oppression, domination and exploitation They have come to realize that repelling any aggression against a brotherly people means defending their own existence, values and civilization.
87.	This pioneering role naturally means that it is necessary for Egypt to be zealous in maintaining and safeguarding its independence and making certain that it is not marred by anything; that its will is free and is /inspired only by right, justice and peace, Such free will can emanate only from the collective conscience of the nation to which it belongs and can rely only on its own ability to give, on the solidarity of its sister countries in all situations, and on their willingness to stand by it, whatever the sacrifices may be.
88.	It is no mere coincidence that Egypt was among the pioneers of non-alignment or that it suffered a great deal for its resistance to alliances, spheres of influence and attempts to dominate. It became the prop and pillar of independence movements in the Arab world and on the African continent, movements which led those peoples to the path of victory and liberty. Egypt sought to lead freedom-loving peoples everywhere.
89.	Hence, President Mohamed Anwar El-Sadat was concerned to ensure that the policy of Egypt should emanate from its heritage, its soil and its values, should be guided by its interests and the interests of those that stand by it, and should pursue a policy based on peace, freedom and brotherhood among all nations and peoples. The first prerequisite for an independent will is that the people should have the upper hand and that no Power should have a special privilege that contravenes the principle of equality and mutual co-operation among countries, or makes the will of one party subject to the will and influence of the other.
90.	That is not an easy matter, because the preservation of independence and free will entails tremendous responsibilities and consequences. The exercise of independence also requires great vigilance and a delicate balance, since we live in an era of complexity and interdependence, and no one can live in a vacuum or aloof from events in the world, even if he so desires. The big challenge facing us all today is not one of inwardness or isolationism, but of openness and the ability to deal with all without complexes or undue sensitivity and without contravening the national will or the supreme national interest.
91.	It is on the basis of this concept that Egypt follows a policy of openness everywhere in the world, in the east and west, and in the north and south, and is willing to deal with and react to all without fanaticism or discrimination, as long as they adhere to the principle of international legitimacy and as long as they are ready to respond truly to Egypt on the basis of mutual respect and non-interference in domestic affairs or in matters relating to sovereignty and the free will of our people. Egypt's policy in this respect is clear, stable and unwavering. Egypt adheres to principles, respects pledges and establishes its international relations on objective bases that are easily recognizable, comprehensible and feasible. In short, any country ready to respect its international obligations and to adhere to the rules of legitimacy can establish healthy and good relations with Egypt to the mutual benefit of both countries and for the ultimate benefit of the international community.
92.	Bearing all this in mind, Egypt participated with great interest in the North-South dialogue held in Paris between December 1975 and June 1977 with the object of considering and reviewing the foundations of a new international economic order.
93.	Egypt, along with other developing countries, considers that the problem of development cannot be solved in isolation from other international economic problems. These problems must therefore be looked into as a whole and their solution tackled in an integrated manner. There exists an obvious and inevitable interrelationship between the problems of development and those of trade and finance. Furthermore, international trade and development assistance should serve the objectives of industrialization and of the transfer of advanced technology to developing countries, it is also imperative that we continue the dialogue to reach agreement on the measures necessary to combat international inflation, which is a phenomenon indicative of a serious disease that has spread to the economies of developing countries at a crucial stage, when those economies can hardly sustain fluctuations, or the feverish and uncontrolled rise in development costs.
94.	We believe that developing countries can, among themselves, create a momentum towards greater international economic co-operation. I wish, in this connection, to refer particularly to the positive results of the First Conference of Heads of State and Government of the Organization of African Unity and the League of Arab States, held in Cairo from 7 to 9 March 1977, which was in effect the first serious and practical application of the principle of economic co-operation among developing countries.
95.	The African continent, which for so long was the victim of imperialistic conspiracies and foreign exploitation, at present is witness to dangerous developments. It is therefore incumbent upon us to confront these developments with vigour and firmness if we are to succeed in sparing the African continent further suffering and conflict. I wish to refer briefly to those developments.
96.	First, foreign intervention, instead of disappearing with the ebb of colonialism, is reappearing under various pretexts again in Africa, though disguised in other forms. The fact still remains that all foreign intervention in Africa is unacceptable, for it goes against the interest of the peoples and can only lead to an escalation of conflict and factionalism as well as to the creation of new areas of tension. Intervention always aims at the creation of a climate that guarantees its perpetuation and growth. Hence it becomes like an infiltrating malignancy that cannot be uprooted without difficulty, nor can its grave consequences be easily eliminated.
97.	Secondly, the racist regimes in Rhodesia and South Africa, notwithstanding world public opinion and its unanimous condemnation of their policies and practices in violation of human rights and in breach of the principles recognized by civilized nations, are persisting in their policies of aggression, intimidation and terroristic atrocities.
98.	These two regimes are adamant in their irresponsible behaviour and refuse to recognize the right of peoples to self-determination. I believe that we all agree that the international community cannot stand idly by faced with this untenable situation, a situation where a man lives as an alien in his own homeland, subjugated by those who have usurped his rights. We must be honest with ourselves and hence we must t be committed to securing the total isolation of the illegal Smith racist regime, in conformity with Security Council resolution 409(1977), adopted in May 1977. We also have to ensure the implementation of Security Council resolution 385 (1976) on Namibia and the termination of the illegal presence of South Africa in that Territory. We are in duty bound to stand firm in the face of the aggressive governing regime of South Africa and to put an end to its crimes, the latest of which was the assignation of an honest freedom fighter, who was cruelly and savagely tortured.
99.	It is an axiom of history that the peoples of the Middle East, the cradle of civilizations and the place of origin of divine religions, have for ages lived in peace, harmony and brotherhood. There was no place for rancour or bigotry. Coexistence and interaction were the fertile soil from which civilizations burgeoned and where all differences between peoples vanished. The Middle East was in fact a melting-pot of historical perspective. Two fundamental phenomena prevailed: plurality as a basic manifestation of the civilization of man and his evolution, and tolerance as a prerequisite for the continuance of humanity.
100.	Yet, all of a sudden, this ideal situation was disturbed when, from outside the area, an adverse wind blew, sustained by the ambitions and conspiracies of those who had colonized and exploited the countries and the peoples of the area. The methods and objectives of the colonizers coincided with those of a racist movement originating outside the area. Both parties were bent on aggression against a whole people in order to usurp their rights, to threaten their very existence and to impose upon them a forced exile. That aggression was further extended to include other countries in the area, to the point where their people felt menaced in their lands, their values, their heritage and their civilization.
101.	That is what happened in the past; it is what is happening today and what some quarters think will continue to happen in the future, in defiance of the lessons of history. It has imposed on the Middle East a unique situation: nothing less than a continuous state of war that has lasted for more than 30 years/ It is like a volcano which erupts at regular intervals, with all that that entails in human suffering and danger and misery for the people. In this respect it is worse even than those global wars that have erupted in certain parts of the world in certain periods and later petered out. A state of war such as that prevailing in the Middle East creates a material and psychological climate that is detrimental to stability and an obstacle to progress and prosperity: everything depends upon the unknown. The Middle East has accordingly been destined to a continuous sapping of its human and material resources and to a regrettable waste of energy and potential. Consequently, and as a result of a situation created by the unholy alliance of Zionism and imperialism, an unhealthy atmosphere prevails in the area, where hopes are shattered and fear and rancour are intensified. The situation in the area is further aggravated by the increasingly aggressive intentions of the alien, racist Zionist entity, whose appetite for aggression increases with every right it usurps and every territory it occupies.
102.	That is the truth of the situation in the Middle East and the root of all past, present and future trouble in the area. It is therefore inevitable that if the situation remains stagnant an explosion will occur, and that explosion will dwarf all previous ones and no one in the world will be safe from its devastating material, spiritual and moral consequences.
103.	Let it be clear that the Arab nation has potential that can be mobilized and deployed in any conflict that may be forced on it, notwithstanding the recognized Arab endeavour to replace conflict and the state of  no war, no peace  in the Middle East with a peace based on justice.
104.	No one can have any doubt that the Arab countries will stand hand in hand and respond as one at the right time and will in the most opportune manner repel any aggression against it, regardless of its source. It is only a question of time.
105.	We are entitled to ask whether such a situation can continue, and until when, and whether it is admissible to say we are incapable of dealing with it. We may also ask about the party responsible for all the tension, violence and suffering. Does responsibility lie with the party that has since the dawn of history lived in peace with others, or does it lie with the party that has made of aggression a philosophy and of occupation a national claim linked to historic rights-the party that relates racism to divine belief? A glance at the events in the Middle East since 1947 and even earlier makes it evident that one party has taken it upon itself to launch aggressive war at regular intervals and to prepare for such war under a heavy smoke-screen of duplicity and hollow propaganda, deluding itself that it has succeeded in fooling the world. In this false belief it claims that its aggression is actually self-defence, that its expansionism is motivated by the need to ensure its continued existence and that occupation and the uprooting of a whole people is essential to the coexistence of peoples and nations.
106.	We are entitled to ask whether the aggressor has learned anything from the lessons of history and from the experience of other countries which have been exposed to similar storms. How can the aggressor make coherent its contradictory claims—for instance, the claim that it desires to live in peace, and its insistence upon occupation and expansion? Is it admissible that it claims we should acquiesce in its  right to live in peace  while it is still occupying our territory and refusing in a manner unprecedented in history to acknowledge the rights of a whole people? What kind of coexistence is based upon occupation and domination? Are we expected to recognize those who do not even recognize the basic principles of law and human rights?
107.	Israel's leaders never cease to speak of peace, but they are not sincere in their intentions. They claim they seek coexistence and that the transition from a state of war to normal relations can be completed overnight. Even in this empty propagandists exercise they offer no peace; in effect they propose the establishment of abnormal relations under conditions of occupation and expansion and the violation of rights. The worst thing .about this behaviour is that it insults our intelligence as well as our ability to distinguish between right and wrong. If the Israeli leaders were genuine in their call, those among them who pay lip-service to peace would not have permitted themselves to declare daily that they insist on annexing territories and ignoring the existence of the people who have been, and still are, the owners of the land and have established rights there.
108.	If Israel truly advocates peace, I challenge its Foreign Minister to stand here before the representatives of the peoples and nations of the world and declare from this very rostrum Israel's willingness to withdraw completely from occupied Arab territories and to recognize the right of the Palestinian people to establish an independent State on the land it cultivated and on which it built its civilization for thousands of years.
109.	It may be recalled that General Assembly resolution 181 (II) of 29 November 1947 on the partition of Palestine, provided for the establishment of two independent States in Palestine, an Arab State and a Jewish State, two months after the evacuation of the armed forces of the Mandatory Power had been completed but in any case not later than 1 October 1948.
110.	Thirty years have passed since adoption of that resolution, upon which Israel's leaders and philosophers based the  legitimacy  of their State and its continuation. How can one part of the resolution be implemented while the other is completely ignored?
111.	Given the existence of the United Nations Charter and the Universal Declaration of Human Rights, how can Israel deny the right of a people to establish its own independent State just as other nations and peoples do? Year after year since 1947 the General Assembly has recognized the right of this people of its territory, to national identity and independence. Is it not entitled to demand the exercise of its right to self-determination, independence and repatriation? Who is Israel to deny the right of the Palestinian people to have their own State on Palestinian territory?
112.	No matter how long Israel procrastinates and persists in oppression it will be unable to prevent the establishment in Palestine of an independent Palestinian State in which the Palestinian people can exercise their sovereignty without restriction and continue to make their great contribution to civilization, working for rapprochement between nations and serving as a link between civilizations, thus spreading tolerance and brotherhood among all.
113.	Even more flagrant than this Israeli rejection of the right of the Palestinian people to establish their independent State is the insistence of the rulers of Israel on imposing their guardianship and their will on the Palestinians. Those rulers rejected a decision taken by the people to select their own representatives to speak on their behalf, protect their interests and express their aspirations. Such a situation is unprecedented in history because it means that Israel, following its occupation of the territory of the people of Palestine, now claims the right to control the minds and the collective conscience of the Palestinian people. Israel imagines that it can select those who should represent the Palestinians and defend their interests, and reject the freely chosen representatives to whom has been entrusted the task of leading the national struggle.
114.	By this strange behaviour Israel is claiming for itself a right never claimed by any other country, however strong or dominant, now or in the past. If we were to use the same logic in dealing with Israel we could say that we did not recognize the Israeli Government as the representative of that people and we could insist on selecting other representatives. In fact, we would have more right to do that because the rulers of Israel who speak in its name today have a history dark enough to cast upon the entire society the stigma of having abandoned all human values and embraced theories which violate the most evident human rights. Thus we have more reason to object to their representation on the basis of their record of aggression and terrorism and their racist practices.
115.	To whom is Israel objecting? Is it objecting to the Palestine Liberation Organization, whose National Council announced on 20 March 1977 that it would continue the political struggle to achieve the objectives of the Palestinian people and expressed its desire to participate in all conferences, forums and international efforts concerned with the Palestinian cause and the Arab-Zionist struggle for the national rights approved by this august Assembly since 1974? Is not the Palestine Liberation Organization the same Organization that stressed the importance of establishing relations with Jewish democratic and progressive forces within and outside the occupied territories?
116.	With whom does Israel want to deal, assuming that we grant it permission to select its own opponents? Does it wish to deal with marginal elements which have no authority?
117.	I should like to say this to Israel and its rulers. All this is going to serve no purpose, and will prove futile. You have failed in your attempt to ignore the fact that the Palestinian people exist, just as you have failed to conceal this fact from the world. Similarly, you will find yourselves completely unable to ignore the fact that there are legitimate and freely accepted representatives of the Palestinian people, who have reiterated this confidence in them every time they have had to select representatives and vote. The Arab nation has endorsed that choice and that vote at the highest level of leadership, and it was given unanimous support at the Arab summit conference held in Rabat from 26 to 29 October 1974. That Arab decision is final and it was reaffirmed by this Assembly when it adopted, at its twenty-ninth session, those historic resolutions inviting the Palestine Liberation Organization to participate in the deliberations of the General Assembly on the question of Palestine , supporting the legitimate national rights of the Palestinian people and giving the Palestine Liberation Organization observer status.
118.	Israel's aggression has not been confined to the territory of the Palestinian people. Israel is now trying to exacerbate the situation in southern Lebanon and to use that situation as a pretext for interfering in the affairs of that sister country, which has been suffering for so long as a result of foreign ambitions and interference. I should like to warn Israel from this rostrum that any exploitation of the situation in that area will have the gravest consequences for Israel, in addition to the great damage it may do to the search for peace.
119.	When we call attention to the fact that any toleration of aggression and extremism can only produce an escalation of aggression, we do not speak idly or in a vacuum; we are not putting forward unproved theoretical assumptions but are talking about a contemporary situation with which we are living and from which we derive our concept of the events and developments which take place. Suffice it to mention here the Israeli measures to change the demographic composition and the legal status of the occupied territories despite the  depressed will and unanimous decision of the General assembly. I need not go into the details and the extent of those measures because the members of the Assembly are only too familiar with them and have stated their position on them individually and collectively. However, I should like to point out briefly the significance of those measures and the serious results which may ensue if they are allowed to produce the effect for which they have been designed.
120.	As the Assembly knows, those Israeli measures are three-pronged.
121.	First, there is an attempt to give legality to the Israeli settlements established on the West Bank. The Israeli cabinet issued a decision on 26 July 1977 giving legality to three new settlements created on the West Bank-namely, Hal Odmim near Jericho, Ofra near Ramallah and Elon Souria on the road to Nablus.
122.	Secondly, there are the measures to impose Israeli regulations on the Arab population in the territories occupied since 5 June 1967 under the guise of ensuring equality between the Arab population and citizens of Israel. This is, of course, only a flimsy pretext, because everybody is aware that Israel treats an Arab as a person who has no right to life, work or choice. This measure made clear Israel's true policy, which is based on annexation and territorial expansion. There could be no stronger proof of this than the statement of the official spokesman of the Israeli Government who responded to the criticism of the decision by saying:
 You cannot annex to Israel territory that belongs to the Israeli people, because this territory was originally theirs. You do not annex your own territory.
What further proof of Israel expansionist intentions is needed?
123.	Thirdly, there is the establishment of new Jewish settlements on the West Bank. On 17 August 1977 an official Israeli source declared that it had been decided to create three new settlements on the West Bank. This decision means that settlements established by Israel in the occupied territory since June 1967 now total 85, distributed as follows: 37 settlements on the West Bank; 25 settlements in the Golan Heights; 18 settlements in the Sinai peninsula; 5 settlements in the Gaza sector. Israel has not been deterred from persisting in this strange policy by the fact that this Assembly has condemned these Israeli measures on more than one occasion. This Assembly, which is the true representative of international unanimity, has declared those measures to be void and without legal validity either now or in the future. I should like to refer in particular to the resolution concerning the City of Jerusalem adopted in July 1967 and resolution 31/106 A adopted in 1976, in which the Assembly strongly deplored various Israeli policies and practices of this kind, especially the establishment of Israeli settlements in the occupied territories and the transfer thereto of an alien population. The resolutions reaffirmed that all measures taken by Israel to change the physical character, demographic composition and institutional structure of the occupied territories were ill and void.
124.	It is evident from those two resolutions adopted by the General Assembly and from the statement by th3 President of the Security Council on 11 November 1976s that the international community condemns considers that they have no legal validity and reaffirms that the fourth Geneva Convention relative to the Protection of Civilian Persons in Time of War of 12 August 1949 is applicable to the occupied Arab territories.
125.	The latest Israeli measures provide an opportunity for all countries without exception to declare their rejection of those measures and of the arguments adduced to defend them. I should like to refer in particular here to the firm statement made by President Omar Bongo, the current Chairman of the Organization of African Unity, and the official statements issued by the Governments of the Asian and European countries and the countries of North and South America, as well as to the statements of all my colleagues, the Foreign Ministers, who participated in the general debate.
126.	The timing of the announcement of those new measures by the Prime Minister of Israel was indeed strange and calls for examination. Mr. Begin chose to announce them on his return from his visit to the United States, well aware of the publicity that they would receive, in order to portray himself, falsely, as a saint and a messenger of peace.
127.	For all these considerations, Egypt has requested that this serious situation be examined, for the purpose of taking new collective action to deter Israel from these practices, which have been condemned by the world community. Therefore, on behalf of Egypt, I should like to submit to the General Assembly a draft resolution, the text of which will be distributed later today.
128.	We, the Arabs, are seeking peace. We are seeking peace in the perspective of our historic role. We seek no aggression and we make no unfounded claims. We seek to ensure rapprochement between peoples and we realize that the real challenge facing us is the challenge of progress and prosperity, which basically is the challenge of overcoming the most basic economic problems. We are attempting to do this while preserving our national independence and our free will, bearing in mind the need to maintain the delicate balance between interdependence, on the one hand, and the preservation of the culture, heritage and values of the people, on the other.
129.	We firmly believe that the Middle East area should remain an area of peace and coexistence in which everyone can enjoy his freedom, liberty, right to life and progress, free from fear and oppression.
130.	We are also ready to assume our responsibility under the Charter to maintain world peace and to contribute to the welfare of the world, for we believe that the international community is one family where co-operation, understanding and coexistence should reign. God the Almighty has said in the Koran:  I have created you as one nation and made of you tribes clans so that you may get to know each other better.
131.	It is against this spiritual and civilized background that President Mohamed Anwar El-Sadat presented his peace initiative on 16 October 1973-when Egypt and the Arab world had reached the height of their victory-for a just and durable peace in the area. It is against this background that the Arab nation has maintained its pledge to peace despite the adverse and negative reactions of the other party. This only serves to prove that that party cither is not ready or is unwilling to meet the challenge of peace.
132.	The Assembly may also recall that Egypt opened the Suez Canal for international navigation on 5 June 1975, in order to facilitate and pave the road towards peace, despite the fact that Israel has attempted to impede the achievement of peace and to place obstacles in the path of all peace-seeking efforts.
133.	Egypt is convinced that the achievement of peace is not only a duty, but a necessity. Peace is possible and attainable provided that Israel decides in the final analysis to accept the challenge of peace and all that it entails in terms of responsibility and the requirements of a constructive approach. The elements of peace are the following: first, the withdrawal of Israeli forces from all the Arab territories occupied since 5 June 1967; secondly, the establishment of an independent Palestinian State on the territory of Palestine, the right to .return of the Palestinian people and their right to self-determination; thirdly, the right of every State in the area to live in peace; fourthly, the provision of the necessary guarantees for all peoples of the area to live in security on their own land and to enjoy their own property. We do not object to any collective or bilateral guarantees, including any guarantees provided by the United States for Israel, on condition that they do not constitute a threat to Arab national security.
134.	On the other hand, we are willing to examine all forms of guarantees, whether in the form of buffer zones, demilitarized zones, the establishment of United Nations forces, the reduction of forces or arms in areas adjacent to the borders, or even the use of modern early-warning systems for the detection of any developments that would endanger peace and security. The guarantees could also include political commitments provided by States Members of the United Nations.
135.	Fifthly, in connection with the whole aspect of guarantees, I should like to stress that real peace cannot be ensured unless there is agreement on the following points.
136.	The first point relates to the establishment of a nuclear-free zone in the Middle East. We believe that a nuclear threat from any source will jeopardize the prospects of peace in the Middle East and would make peace only an empty word. How are we to feel safe with the knowledge that Israel, in co-operation and collaboration with the racist regime of South Africa, is determined to become a nuclear Power? This indeed is not a manifestation of the desire for peace but only indicates the continued aggressive intentions of Israel, based on the fallacy of military superiority.
137.	I should like to declare solemnly from this rostrum that if Israel ever obtains nuclear weapons, no one could expect us to stand idly by in the face of that development, which would create a grave situation militarily, politically and morally. Thus, we insist in the context of a peace agreement that Israel should adhere to the Treaty on the Non-Proliferation of Nuclear Weapons, for it is inconceivable that Israel should be the only State in the Middle East not acceding to that Treaty. Egypt, for its part, having already signed that Treaty, is willing to abide by it.
138.	The second point is the necessity to regulate conventional armaments-in the event of a just and lasting peace—since a race in this field is likely to increase tension and thus increase the possibilities that the situation will explode in the future.
139.	The third point is that under no circumstances can the present Israeli immigration policy be continued. We believe that the continuation of such a policy of open-door, unlimited immigration from all parts of the world could only trigger further aggression and expansion at the expense of the Arab countries.
140.	Israel realizes the difficulties it is now encountering in attracting new immigrants and providing them with accommodations. Israel should draw the proper lessons from that. We maintain that, if Israel wishes to enjoy a normal status and to be accepted, it must refrain from instigating the citizens of other nations to leave their own countries of origin on the pretext that they are living in the Diaspora and outside the Promised Land. At the same time, Israel is denying the Palestinian people the right to return to their country of origin.
141.	Sixthly, there is no alternative to the return of Arab Jerusalem to those who have a right to it territorially, historically and culturally.
142.	The challenge facing us is obvious, with no uncertainty or ambiguity, and the choice for Israel is clear. The challenge is very clear and obvious and the choice for Israel is evident, with no room for deception. Israel must either lean towards peace and choose to be a normal State in the region, in which case it must terminate its aggression against Arab rights and end its occupation of Arab territories, or it must confront a united Arab nation, which has the backing of a world that has discovered the false nature of Israel's claims and the danger which its intentions involve.
143.	For our part, we shall continue to pursue the course of peace, but without the slightest neglect of our defensive capabilities, which provide the foundation for our pursuit of peace. It is with objectivity and impartiality that we express the belief that there is a golden opportunity for the establishment of a just and durable peace in the area and for putting an end to violence, war and destruction. If we miss this golden opportunity it may not present itself again at any time in the future.
144.	We shall work persistently and continuously for the reconvening of the Geneva Peace Conference on the Middle East with the participation of all the parties concerned, including the Palestine Liberation Organization, which shoulders the task and responsibility of representing the Palestinian people. We cannot imagine a solution to the problem in the absence of the Palestinian people, for their cause is the origin and core of the conflict. We would be deceiving ourselves if we thought for one moment that we could impose on that people the persons who should represent them. We would also be deceiving ourselves if we thought for a moment that we could deny them participation in the political efforts after having been accepted- for the first time in the history of the conflict-as part of this process and to be bound by its principles and rules.
145.	We support any formula that would help the participation of representatives of the Palestine Liberation Organization in the Geneva Conference on an equal footing with the rest of the parties. We disapprove of any formula that would lead to anything contrary to that, including the proposal for a unified Arab delegation which, in our view, is of no benefit unless the Palestine Liberation Organization participates with the other parties on the same level. In other words, that idea is rejected, if the purpose behind it is to get around that organization's established right to represent the Palestinian people.
144- Egypt and the whole Arab nation are truly grateful to this Assembly and deeply appreciate the constructive support that we have received from its firm stand and concrete actions, which go beyond mere words and verbal support. Egypt undertakes and pledges to seek United Nations participation in every step and to refer to it whenever there is any development in the situation, since that is where the responsibility and the decision lie.
145.	If Israel's rulers had any historical awareness, they would have realized that the first objective they should seek is free acceptance, based on choice and conviction on the part of the Arab nation amidst which they live.
146.	The Arab nation is prepared to accept those who are prepared to be bound by the legitimacy and supremacy of law. At the same time it rejects those who place themselves above the law or who take the law into their hands, toy with it as they please and convert it into a law of the jungle whenever they find it convenient.
147.	We accept coexistence, plurality and interaction between opinions, beliefs and cultures. That is the challenge.
148.	We reject occupation, expansion, the acquisition of territory by force and the violation of rights.
149.	We accept, for the first time, the call to create normal conditions under which the Palestinian people can give expression to their capabilities and talents. Therein lies the key to the situation, and to the drive towards peace.
150.	We reject the claim that the Palestinian people are doomed to live in a new Diaspora in the twentieth century or in the darkness of the Middle Ages.
151.	You have stood by us in our just struggle for peace and liberty, and we cherish that fact with all appreciation and gratitude.
152.	Tomorrow the sun of freedom will shine, dissipating the darkness of colonialism and racism.
